Former opinion adhered to on rehearing January 15, 1929.                              ON REHEARING.                              (273 P. 954.)
This is an action to recover, as money had and received, the sum of $1,600 paid by plaintiff to defendant on a contract for the sale by defendant to plaintiff of two foxes. The contract was made August 29, 1925; the foxes to be delivered October 1, 1926, to be kept and cared for by defendant until that time. *Page 152
The purchase price of the foxes was $2,000, with a discount of $200 if $1,600 were paid on or before September 6, 1925; $150 for keeping and caring for the foxes and the balance of $350 to be paid at the time of the delivery of the foxes.
In our former memorandum of opinion the case was inadvertently designated as a suit. See ante, p. 144 (268 P. 748). The cause was tried by the court without the intervention of a jury. Findings of fact were made, stating the terms of the contract as alleged in the complaint and shown by the testimony and including, in effect, that on October 1, 1926, the plaintiff demanded the delivery of the foxes and pups to him and the defendant was unable and refused to deliver the same, and plaintiff demanded of defendant the repayment of $1,600.
FORMER OPINION ADHERED TO.
The contract, in so far as it was written, is set out in full in the former opinion. The plaintiff alleges, and the testimony tended to show, that the defendant agreed to sell the plaintiff one male and one female, silver fox, properly bred, and to feed and care for the same with their offspring, until October 1, 1926; that plaintiff should have the privilege of electing during the following spring to take either two pups, or an average of the pups, raised on defendant's farm for the season's pro rata, in proportion to the number of pairs of breeding foxes on *Page 153 
such farm. Defendant represented that the foxes were to be the best silver fox breed and strain that could be obtained, good breeders, strong and healthy, and raised on defendant's farm at Portland, Oregon, and had become acclimated to Oregon, free from nervousness usual to foreign-born and raised foxes.
The testimony tended to show that when the plaintiff went to defendant's farm at the time specified for the delivery of the foxes, with the money to pay the balance, for the purpose of getting them, the defendant did not have the kind of fox contracted to be sold; that the plaintiff looked at all the foxes on the farm and defendant required him to choose from a pen containing less than fifteen pair; that the foxes had only 25 per cent of silver, and showed rust in the fur; were small, sickly and wild, and many on the farm had died during the year; that they had been improperly fed and cared for; that those offered had been brought down from Canada; that the defendant stated that he could not deliver a single pup on account of lack of registration; that the defendant refused to let him take one of the two best pair which approximately complied with the contract, and refused to carry out the contract.
The defendant sets forth in his answer the written agreement, and contends that the written agreement contains all the terms of the contract. Upon the trial, however, it is practically admitted that there was an agreement as to the discount of the $200 not mentioned in the contract, and that the plaintiff should have the privilege of electing to take two pups raised during the spring of 1925, instead of taking an average number.
It is contended by defendant upon the rehearing, as in his original brief, that the plaintiff was informed of the kind and quality of the foxes which *Page 154 
defendant had a long time before October 1, 1926, and as he did not then elect to rescind the contract he waived his right to do so.
The defendant had a right to procure foxes that would comply with the terms of the contract at any time and from any source, until October 1, 1926. The defendant could not by any act or declaration respecting his intention not to perform compel the plaintiff to immediately seek his redress for a breach, but the latter could await the time for performance, and on breach, elect between the remedies open to him at that time. In other words, in such cases, the right of option is given to the injured party and not to the party who is in the wrong. Where one party repudiates the contract and refuses longer to be bound by it, the injured party has an election to pursue either of three remedies: KrebsHops Co. v. Livesley, 59 Or. 575, 581 (114 P. 944, 118 P. 165, Ann. Cas. 1913C, 758); Roehm v. Horst, 178 U.S. 1
(44 L.Ed. 953, 20 Sup. Ct. Rep. 780).
The contract in question, it will be seen, is very obscure, vague and ambiguous. As to the kind of foxes sold, the writing only mentions "registered and pedigreed silver foxes."
The writing suggests that the "Portland Silver Fox Farms agrees that they will select the foxes purchased under this agreement with a view to their fur qualities, size and prolificness of the strain from which they come." This is but a faint intimation of the kind of foxes that were sold and the whole writing plainly shows that all of the terms of the contract were not embodied therein, but the contract was partly oral: 22 C.J. 1146, note 75, 1269, § 1686; Crown Co. v. Cohn, 88 Or. 642,656 (172 P. 804); Sig. C. Mayer  Co. v. Smith,112 Or. 559, 563 *Page 155 
(230 P. 355). A contract may be made in writing, or partly in writing, and partly by word of mouth: Or. L., § 8167.
The statutory rule contained in Section 713, Or. L., that when the terms of an agreement have been reduced to writing by the parties, it is considered as containing all those terms, and therefore there can be between the parties and their representatives or successors in interest no evidence of the terms of the agreement other than the contents of the writing, has its exceptions embraced therein, one of which is subdivision (1): "Where a mistake or imperfection of the writing is put in issue by the pleadings." This exception applies to the writing in question, as the same is imperfect. No one can tell from the writing itself what all of the terms of the contract were or what quality of foxes were agreed to be sold to plaintiff, or what is meant by a "silver fox": Hetrick v. Gerlinger, 84 Or. 133,139 (164 P. 379).
When the contract was made there was a provision of the statute, then in force, which was practically written into the contract. Section 8178, Or. L., provides, in part, as follows:
"Subject to the provisions of this act and of any statute in that behalf, there is no implied warranty or condition as to quality or fitness for any particular purpose of goods supplied under a contract to sell or a sale, except as follows:
"(1) Where the buyer, expressly or by implication, makes known to the seller the particular purpose for which the goods are required, and it appears that the buyer relies on the seller's skill or judgment (whether he be the grower or manufacturer or not), there is an implied warranty that the goods shall be reasonably fit for such purposes.
"(2) Where the goods are bought by description from a seller who deals in goods of that description *Page 156 
(whether he be the grower or manufacturer or not), there is an implied warranty that the goods shall be of merchantable quality.
"(6) An express warranty or condition does not negative a warranty or condition implied under this act unless inconsistent therewith."
The defendant, in his brief, on petition for rehearing, asserts: "Now as long as this express contract exists, no implied contract can arise between the parties."
This contention is not in harmony with the provision of subdivision (6) of Section 8178, Or. L., above quoted. It is plain that the implied warranty of the merchantable quality of the foxes is not inconsistent with the description of the registered and pedigreed silver foxes contained in the written contract, nor with the intimation in the contract that the foxes would be selected with a view to their fur qualities, size and prolificness. Both expressions in the writing and the implied warranty can and should be read together: Durban v. Denham,106 Or. 34, 37 (210 P. 165, 29 A.L.R. 1227); Pendergrass v.Fairchild, 106 Or. 546 (212 P. 963).
The complaint alleged and the testimony tended to show a breach of the contract on the part of the defendant failing and refusing to deliver the foxes as agreed.
The court found, in effect, that there was such a breach. The findings of the court are of the same force and effect as the verdict of the jury and, therefore, we are not permitted to review the facts, except so far as to find that there was substantial competent evidence to support the verdict. This proposition needs no citation of authority.
Where there is a breach of a warranty by the seller, the buyer, in this case, Klinge, may at his *Page 157 
election, (a) accept or keep the goods and set up against the seller the breach of warranty by way of recoupment in diminution or extinction of the price; (b) accept or keep the goods and maintain an action against the seller for damages for the breach of warranty; (c) refuse to accept the goods, if the property therein has not passed, and maintain an action against the seller for damages for the breach of warranty; (d) rescind the contract to sell or the sale and refuse to receive the goods, or if the goods have already been received, return them or offer to return them to the seller and recover the price of any part thereof which has been paid: Section 8230, Or. L.; Feeney  Bremer Co.
v. Stone, 89 Or. 360 (171 P. 569, 174 P. 152).
In the present case, plaintiff by his pleadings and testimony and under the findings of the court had a right to rescind the contract to sell and to refuse to receive the goods which had not been delivered. This he elected to do and to recover the part of the price which had been paid: Pendergrass
v. Fairchild. It is in evidence that a silver fox, such as described in the writing, should be not less than 50 per cent silver, while those offered plaintiff were only 25 per cent silver. Therefore, the testimony indicated that the foxes defendant offered to plaintiff did not comply with the written part of the contract and that defendant breached the contract as the trial court found.
No one would seriously contend that if a butcher should contract to purchase one steer and one cow from a cattle raiser for $200, to be delivered by the seller at a certain time, that the seller could comply with the contract by offering to deliver a poor, *Page 158 
skinny cow and a sickly steer, unfit for beef. The value or price fixed in the writing indicate that the foxes agreed to be sold were of a good quality. It did not indicate that plaintiff was contracting for the foxes for their pelts: Ward v. Jensen,87 Or. 314, 319 (170 P. 538); Greig v. Interstate InvestmentCo., 121 Or. 15 (253 P. 877).
It is a well-settled rule that where an action is tried by the court without a jury, the introduction of immaterial or incompetent evidence is not reversible error, as it is presumed that the court rejected the incompetent evidence and based its finding upon the competent evidence, where there is the latter kind of evidence in the case. Counsel for defendant requested the court to make the findings favorable to defendant.
The testimony in the case supports the verdict and judgment. Finding no reversible error in the record, the judgment is affirmed.                                        AFFIRMED.
McBRIDE, RAND AND ROSSMAN, JJ., dissent.